Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158192(29)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  HELEN ALFORD, Personal Representative of                                                           Elizabeth T. Clement,
  the ESTATE OF ANDREW EARL MARTIN,                                                                                   Justices
             Plaintiff-Appellee,
  and
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES,
           Intervening Plaintiff,
                                                                    SC: 158192
  v                                                                 COA: 342199
                                                                    Wayne CC: 16-002683-NH
  VHS DETROIT RECEIVING HOSPITAL,
  INC., d/b/a DETROIT RECEIVING
  HOSPITAL AND UNIVERSITY HEALTH
  CENTER, MELISSA MERKLER, R.N.,
  JONATHAN SULLIVAN, M.D., and MEDICAL
  CENTER EMERGENCY SERVICES,
               Defendants-Appellees,
  and
  LASHAWN L. THERRELL, M.D.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before November 1, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 24, 2018

                                                                               Clerk